Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 22, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  158259(73)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
                                                                                                                        Justices
            Plaintiff-Appellee,
                                                                    SC: 158259
  v                                                                 COA: 336187
                                                                    Allegan CC: 14-018862-FC
  ANTHONY RAY MCFARLANE, JR.,
             Defendant-Appellant.
  ______________________________________/

         On order of the Chief Justice, the motion of the Prosecuting Attorneys Association
  of Michigan to extend the time for file a brief amicus curiae is GRANTED. The amicus
  brief submitted on January 17, 2020, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 22, 2020

                                                                               Clerk